\HM-W                              FILE COPY




COA #       13-14-00002-CR                     OFFENSE:     Murder


            Francisco Javier Gonzalez v. The
STYLE:      State of Texas                     COUNTY:      Hidalgo

TRIAL COURT:            370th District Court
TRIAL COURT #:          CR-2705-13-G             MOTIONFOR REHEARING IS:

TRIAL COURT JUDGE:      Hon. Noe Gonzalez           DATE: August 28, 2014

DISPOSITION: AFFIRMED                               JUDGE: LONGORIA

DATE:
JUSTICE:                            PC

PUBLISH:                           DNP:



CLK RECORD:                                       SUPP CLK RECORD

RPT RECORD:                                        SUPP RPT RECORD.
STATE BR:                                          SUPP BR
APP BR:                                             PROSE BR




                              IN THE COURT OF CRIMINAL APPEALS


                                                  CCA#              \HO*-/U
         APPfUAA/r]S Petition                        Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:        l&llJfl*0—                             SIGNED:.                      PC:

JUDGE:
                J2±                                 PUBLISH:                     DNP:




                   MOTION FOR REHEARING IN          MOTION FOR STAY OF MANDATE IS:

CCA IS:.                     ON                                             ON

JUDGE:                                              JUDGE: